Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

SEAN WHITE §

§ CIVIL ACTION NO.
Plaintiff §

§
MS. §

§
PUBLIC STORAGE INC §

§
Defendant §

COMPLAINT

TO THE U.S. DISTRICT JUDGE:

COMES NOW, Plaintiff SEAN WHITE and brings this cause of action against
Public Storage Inc, (“Public Storage”). Public Storage Inc owns, controls, manages, and
rents the real estate, property, and improvements in Houston, Texas where a business
named Public Storage operates. Mr. WHITE respectfully shows that the Defendant’s real
estate, property, and improvements at the location are not accessible to individuals with

mobility impairments and disabilities, in violation of federal law.

I, CLAIM
L Mr. WHITE, a person with a physical disability and mobility impairments,
brings this action for declaratory and injunctive relief, attorneys’ fees, costs, and
litigation expenses against Defendant for violations of Title HI of the Americans with
Disabilities Act, 42 U.S.C. §§12181, ef seg. ADA”), and its attendant regulations, the
Americans with Disabilities Act Accessibility Guidelines (“ADAAG”).
2. Defendant refused to provide Mr. WHITE and others similarly situated

with sufficient ADA-compliant parking in the parking lot that serves the Public Storage.
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD Page 2 of 9

The Houston location does not provide any disabled parking or an ADA-Compliant Van
Accessible parking space. Based on this fact, Public Storage Inc has denied Mr. WHITE
the ability to enjoy the goods, services, facilities, privileges, advantages, and

accommodations at Public Storage.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. §1331 and §1343(a)(3) & (a)(4) for violations of the Americans with Disabilities
Act of 1990, 42 U.S.C. §12101, et seq.

4. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as the
events complained of occurred in Houston, Texas where the Public Storage property is
located.

PARTIES

5. Plaintiff SEAN WHITE is an Honorably-discharged, U.S. Army veteran
that completed multiple tours in Afghanistan. As a result of his service, Mr. White has
mobility impairments and traumatic brain injury (TBI). Mr. WHITE has a disability and
mobility impairments, as established by the Federal government and the Veteran’s
Administration. Mr. White has a disabled placard on his vehicle from the State of Texas.
Mr. WHITE has significant mobility impairments and uses assistive devices for mobility.
He is a “qualified individual with a disability” within the meaning of ADA Title III.

6. Defendant Public Storage Inc owns, manages, controls, and leases the
improvements and building where the Public Storage is situated. The address of Public
Storage is 3732 Westheimer Rd, Houston, TX 77027. As a storage facility with a sales

office, the business is a place of public accommodation, operated by a private entity,
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD Page 3 of 9

whose operations affect commerce within the meaning of Title III of the ADA.

7 Defendant Public Storage Inc is a foreign corporation whose headquarters
is PO Box 25025, Glendale, CA 91221. Defendant can be served process via their
Registered Agent: CSC Lawyers Incorporating Service Company, 7 St. Paul St, Suite
820, Baltimore, MD 21202.

Il. FACTS

8. Public Storage is a business establishment and place of public
accommodation in Houston, Texas. Public Storage is situated on real estate, property, and
improvements owned, controlled, managed, and leased out by Public Storage Inc.

9. Public Storage is not accessible to disabled individuals because it has zero
ADA-Compliant Van Accessible parking spaces in the parking lot that serves the

business. There is no disabled parking at the location.

10. Pictures taken at the location prove this:

 

Public Storage store in Houston TX. No Disabled Parking.
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD_ Page 4 of 9

 

 

Public Storage store in Houston TX. No Disabled Parking.
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD Page 5 of 9

11. ‘The Plaintiff went to Public Storage property located at 3732 Westheimer
Rd, Houston, TX 77027 in January of 2020.

12. In encountering and dealing with the lack of an accessible facility, the
Plaintiff experienced difficulty and discomfort. These violations denied the Plaintiff full
and equal access to facilities, privileges and accommodations offered by the Defendant.
Plaintiff has the intent to return to the Public Storage.

13 Additionally, on information and belief, the Plaintiff alleges that the
failure to remove the barrier was intentional because: (1) this particular barrier is intuitive
and obvious; (2) the Defendant exercised control and dominion over the conditions at this
location and, therefore, the lack of accessible facilities was not an “accident” because
Defendant intended this configuration; (3) Defendant has the means and ability to make
the change; and (4) the changes to bring the property into compliance are “readily
achievable.”

14. The Defendant’s Houston location does not have the required number of
ADA parking spaces. With 1-25 parking spaces, Defendant must have at least one ADA-
Compliant Van Accessible spaces (96” Wide with 96” Side Access Aisle). This space
must be located close to the entrance of the business. See pictures above, and Exhibit 1.

15. There is no Van Accessible Disabled Parking in the parking and retail area
at the entrance of the Public Storage property in Houston, Texas.

16. The Americans with Disabilities Act (ADA), 42 U.S.C. §12101, has been

federal law for 30 years.
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD_ Page 6 of 9

Ill. CAUSE OF ACTION - VIOLATION OF THE AMERICANS
WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12101
17. Plaintiff repleads and incorporates by reference, as if fully set forth again

herein, the allegations contained in all prior paragraphs of this complaint.

18. Under the ADA, it is an act of discrimination to fail to ensure that the
privileges, advantages, accommodations, facilities, goods and services of any place of
public accommodation is offered on a full and equal basis by anyone who owns, leases,
or operates a place of public accommodation. See 42 U.S.C. § 12182(a). Discrimination
is defined, inter alia, as follows:

a. A failure to make reasonable modifications in policies practices, or
procedures, when such modifications are necessary to afford goods, services,
facilities, privileges, advantages, or accommodations to individuals with
disabilities, unless the accommodation would work a fundamental alteration of

those services and facilities. 42 U.S.C. § 12182(b)(2)(A)(Gi).

b. A failure to remove architectural barriers where such removal is
readily achievable. 42 U.S.C. § 12182(b)(2) (A)(iv). Barriers are defined by

reference to the ADAAG, found at 28 C.F.R., Part 36, Appendix “D.”

& A failure to make alterations in such a manner that, to the
maximum extent feasible, the altered portions of the facility are readily accessible
to and usable by individuals with disabilities, including individuals who use
wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
the altered area and the bathrooms, telephones, and drinking fountains serving the

altered area, are readily accessible to and usable by individuals with disabilities.
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD Page 7 of 9

42 U.S.C. § 12183(a)(2).

19. Pursuant to 28 C.F.R., Part 36, Appendix D (herein after “1991
Standards”), section 4.1.2, and 36 C.F.R., Part 1191, Appendix B (herein after “2010
Standards”), section 208.2, if a business provides between | and 25 parking spaces, they
must provide at least one ADA-Compliant Van Accessible space (96” Wide with 96”
Side Access Aisle) near the business entrance. See Exhibit 1.

20. Here, the Defendant did not provide a sufficient number of ADA-
compliant parking spaces in its parking lot, although doing so is easily and readily done,

and therefore violated the ADA. This is a violation of the law and is discriminatory.

IV. RELIEF REQUESTED
Injunctive Relief
21. Mr. WHITE will continue to experience unlawful discrimination as a
result of Defendant’s refusal to comply with the ADA. Injunctive relief is necessary so he
and all individuals with disabilities can access the Defendant’s property equally, as
required by law, and to compel Defendant to repave and restripe the parking lot to
comply with the ADA. Injunctive relief is also necessary to compel Defendant to keep

the property in compliance with federal law.

Declaratory Relief

22. Mr. WHITE is entitled to declaratory judgment concerning Defendant’s
violations of law, specifying the rights of individuals with disabilities to access the goods
and services at the Defendant’s location.

23. The facts are undisputed and Defendant’s non-compliance with the ADA
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD_ Page 8 of 9

has been proven through on-site photographs. Plaintiff proves a prima facie case of ADA

violations by the Defendant.

Attorneys’ Fees and Costs
24. Plaintiff is entitled to reasonable attorneys’ fees, litigation costs, and court

costs, pursuant to 42 U.S.C. §12205.

V. PRAYER FOR RELIEF

THEREFORE, Mr. WHITE respectfully requests this Court award the following
relief:

A. A permanent injunction, compelling Defendant to comply with the Americans
with Disabilities Act; and enjoining Defendant from violating the ADA and from
discriminating against Mr. WHITE and those similarly-situated, in violation of the law;

B. A declaratory judgment that Defendant’s actions are a violation of the ADA;

C. Find that Mr. WHITE is the prevailing party in this action, and order
Defendant liable for Plaintiff's attorneys’ fees, costs, and litigation expenses; and,

D. Grant such other and additional relief to which Plaintiff may be entitled in this

action.

DATED: MARCH 14, 2020 Respectfully,

By:  /s/ R. Bruce Tharpe
R. Bruce Tharpe

LAW OFFICE OF

R. BRUCE THARPE, PLLC
1449 E. 12" St

Brownsville, TX 78520
Case 4:20-cv-00952 Document 1 Filed on 03/15/20 in TXSD Page 9 of 9

(956) 620-6184 (Tel)

ATTORNEY OF RECORD FOR
PLAINTIFF SEAN WHITE
